Citation Nr: 1611826	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  13-13 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.
 
2.  Entitlement to service connection for a psychosis for the purpose of establishing eligibility for treatment.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1972 to April 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  These issues were remanded by the Board in April 2015.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Additional action is required prior to the Board's adjudication of the matters on appeal.

With regard to the Veteran's claim for service connection for a psychiatric disability, the Board finds the 2012 VA examiner's opinion to be inadequate.  In addition to records suggesting the existence of a personality disorder with schizoid traits, the record also shows notations of anxiety and depression.  The narrative portion of the September 2012 VA examination report confirms this and includes a thorough report of the Veteran's medical history.  The examiner went on to diagnose schizotypal personality disorder and to explain that people with this disorder often seek treatment for anxiety and depression.  However, the examiner stated in the report that the Veteran's schizotypal personality disorder is manifested by suspiciousness, flattened affect, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner did not check the boxes on the disability benefits questionnaire (DBQ) to indicate anxiety and depressed mood as symptoms of the Veteran's schizotypal personality disorder.  The record clearly shows indication of anxiety and depression, yet the examiner did not find these to be aspects of the personality disorder.  This implies they may potentially be separate psychiatric disorders.  More recent VA clinical records, such as August 2015 cardiology records, show schizophrenia and anxiety on the Veteran's problem list.  The examiner did not adequately address the matter of the appropriate diagnosis for the psychiatric disorder associated with the Veteran's anxiety and depression, or its etiology.  Further, the evidence of record includes statements from the Veteran and his mother, which indicate an absence of symptoms prior to the Veteran's active service.  The Veteran contends his symptoms started in service, leading to his behavior and periods of unauthorized absence, which are shown in the service personnel records.  The Veteran's mother confirmed that his behavior markedly changed during and after service.  The VA examiner also did not discuss these factors.  In light of the more recent records suggesting the diagnosis of a psychiatric disorder other than the previously diagnosed personality disorder, as well as the 2012 examiner's inadequate analysis of the record, the Board finds that the matter of whether service connection is warranted for a psychiatric disability must be remanded for a new examination and opinion.

As to the Veteran's claim for service connection for a psychosis for treatment purposes only, for the purpose of eligibility for VA treatment, any Veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a Veteran of World War II, before February 1, 1957, in the case of a Veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era Veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702.  The VA examiner in this case should also assess whether any disability diagnosed may be deemed a psychosis, and, if so, the approximate date of onset of the psychosis.

The originating agency should also undertake appropriate development to obtain any pertinent ongoing VA and private treatment records related to the Veteran's claimed disabilities.  38 C.F.R. § 3.159(c) (1) and (2) (2015).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.

All pertinent evidence must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  The examiner should identify all acquired psychiatric disorders that have been present at any time since the Veteran's separation from active service in April 1975.

Based on review of the record and the examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the pendency of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to active service.  In this opinion, the examiner must consider the Veteran's in-service disciplinary actions and determine whether they may have been indicative of the onset of a psychiatric disorder or psychosis, as well as the Veteran's statements related to his experience of symptoms in service, and his mother's statement related to his behavior after service compared to that before service.  

If it is determined that the Veteran has had a psychosis at any time since service, the examiner should estimate the approximate date of onset of that psychosis.  

For purposes of the opinions, the examiner should assume that the Veteran is credible.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




